340 S.W.3d 265 (2011)
STATE of Missouri, Respondent,
v.
Sylvester D. LLOYD, Appellant.
No. WD 71541.
Missouri Court of Appeals, Western District.
April 5, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Application for Transfer Denied June 28, 2011.
Rosemary E. Percival, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Sylvester Lloyd was convicted after a jury trial of murder in the second degree. Section 565.021 (RSMo 2000), and armed criminal action. Section 571.015 (RSMo 2000). On appeal, Lloyd contends the circuit court erred in entering judgment against him because the Court clearly erred in overruling his Batson objections to the State's peremptory strikes of certain venirepersons during voir dire. For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).